Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 06/15/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
This action is in response to papers filed 06/15/2022 in which claims 13-19 were canceled; claims 1, 4, 7 and 12 were amended; and claims 20-26 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-12 and 20-26 are under examination.

Withdrawn Objection/Rejections
The objection to claims 4 and 12 for informalities relating to the acronym “NaCl,” is withdrawn in view of Applicant’s amendments to claims 4 and 12 
The objection to claim 12 for informality relating to “(w/w)” after “polysorbate 20,” is withdrawn, in view of Applicant’s amendment claim 12.  
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 7.
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Dahlbeck et al (WO 2016/106313 A1) in view of Parmar et al (US 2002/0091164 A1), Ravindran et al (US 2013/0243702 A1) and Pader et al (US 4,150,151), is withdrawn, in view of Applicant’s amendments to claim 1.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 of the instant invention is drawn to:
	A pharmaceutical mouth rinse composition comprising: 
	about 0.1-1.2% (w/w) Neem oil; 
	about 9% (w/w) Neem extract; 
	about 3-20% (w/w) Aloe extract; 
	about 0.05-0.15% (w/w) tonicity modifier; and 
	about 48.65-88.85% (w/w) aqueous carrier.

The applied prior arts include Dahlbeck et al (WO 2016/106313 A1) in view of Parmar et al (US 2002/0091164 A1), Ravindran et al (US 2013/0243702 A1) and Pader et al (US 4,150,151).
Dahlbeck teaches a pharmaceutical mouth rinse composition containing aloe vera leaf extract, and water, in amounts overlapping the claimed invention (Dahlbeck: Abstract; page 1, lines 8-12; pages 3-9; page 14, lines 24-end; pages 15-16; claims 1, 5, 9-15, 18-22 and 25-26).
While Parmar and Ravindran provides the guidance for including neem oil and neem extract (Parmar: Abstract; [0003], [0011], [0019], [0023], [0025], [0027], [0030]; claims 1, 3, 8, 15 and 18; Ravindran: Abstract; [0005]-[0006], [0010]-[0012], [0019]-[0021]; claims 1-3 and 5-6), as well as, Pader provides the guidance for including tonicity modifier to the composition of Dahlbeck (Pader: Abstract; column 3, lines 15-54; column 4, lines 54-end; column 7, lines 35-45; column 10, lines 4-47; column 12, lines 1-45; claims 1, 3, 8 and 9), neither Parmar, Ravindran, nor Pader, teaches the amount of neem extract to be about 9% w/w. The mouthwash composition of Ravindran contains neem extract in an amount of 20%-30% by weight (Ravindran: Abstract; [0005]-[0006], [0010]-[0012], [0019]-[0021]; claims 1-3 and 5-6), which is an amount much higher than the claimed “about 9% w/w Neem extract.”
Upon further search and consideration, there is no guidance or motivation in the prior art to include neem extract in a low amount of specifically “about 9% w/w” in a mouthwash or mouth rinse composition of Dahlbeck, as the prior art only teaches or provides guidance for including a high amount of neem extract in an amount of 20%-30% by weight. Thus, claim 1 of the instant invention is nonobvious over the prior art. Dependent claims 2-11 of the instant invention are also nonobvious as they depend from nonobvious claim 1.
Claim 12 of the instant invention is drawn to:
A pharmaceutical mouth rinse composition consisting of: 
about 0.25% (w/w) Neem oil; 
about 10% (w/w) Neem extract; 
about 5% or about 10% (w/w) Aloe extract; 
about 2-3% (w/w) polysorbate 20; 
about 0.5-1.5% (w/w) propylene glycol; 
about 0.09-0.1% (w/w) sodium chloride; 
about 0.01-0.05% (w/w) menthol; 
about 0.01-0.15% (w/w) thymol; 
about 0.05-0.1% (w/w) eucalyptus oil; 
about 0.05-0.1% (w/w) wintergreen oil; and 
water.
None of the prior art teaches a pharmaceutical mouth rinse composition consisting of only neem oil, neem extract, aloe extract, polysorbate 20, propylene glycol, sodium chloride, menthol, thymol, eucalyptol oil, wintergreen oil, and water, and in their respective amounts as recited in claim 12. Thus, claims 12 is free of the art. Dependent claims 20-26 of the instant invention are also free of the art as they depend from claim 12.
No other outstanding issues are remaining.
As a result, claims 1-12 and 20-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 and 20-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613